18-14182-shl      Doc 63    Filed 03/22/19    Entered 03/22/19 15:15:48       Main Document
                                             Pg 1 of 3




Michael B. Carlinsky                                Eric D. Winston (pro hac vice pending)
Scott C. Shelley                                    QUINN EMANUEL URQUHART &
Samantha Gillespie                                  SULLIVAN LLP
QUINN EMANUEL URQUHART &                            865 S. Figueroa Street, 10th Floor
SULLIVAN LLP                                        Los Angeles, California 90017
51 Madison Avenue, 22nd Floor                       Telephone: (213) 443-3000
New York, New York 10010                            Facsimile: (213) 443-3100
Telephone: (212) 849-7000                           Email: ericwinston@quinnemanuel.com
Facsimile: (212) 849-7100
Email: michaelcarlinksy@quinnemanuel.com
Email: scottshelley@quinnemanuel.com
Email: samanthagillespie@quinnemanuel.com

Attorneys for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                               Chapter 15

Oceanair Linhas Aéreas S/A,
                                                     Case No. 18-14182 (SHL)

Debtor in a Foreign Proceeding.


                  FOREIGN REPRESENTATIVE’S RESPONSE TO
               MIAMI-DADE COUNTY’S EMERGENCY MOTION FOR
           PROTECTION UNDER § 1522 AND FOR RELIEF FROM § 362 STAY

         Frederico Miguel Preza Pedreira Elias Da Costa (“Mr. Pedreira” or the “Petitioner”), in

his capacity as Foreign Representative (the “Foreign Representative”) of Oceanair Linhas Aéreas

S/A (“Oceanair”) in the Brazilian insolvency proceeding pending before the First Bankruptcy

Court of the Central Courthouse of the Judicial District of Sao Paulo State Capital [Direito Da 1ª

Vara De Falências e Recuperações Judiciais do Foro Central da Comarca da Capital – Sao

Paolo] (the “Brazilian Bankruptcy Court”) under matter number 1125658-81.2018.8.26.0110

(the “Brazilian Insolvency Proceeding”), hereby files this response (this “Response”) to Miami-
18-14182-shl     Doc 63     Filed 03/22/19    Entered 03/22/19 15:15:48         Main Document
                                             Pg 2 of 3


Dade County’s Emergency Motion for Protection under § 1522 and for Relief From Stay (the

“Section 1522 Motion”, and respectfully states as follows:

                                        BACKGROUND

       On March 14, 2019, Miami-Dade County (the “County”) filed an Emergency Motion for

Protection Pursuant to Bankruptcy Code Section 1522 seeking entry of an Order, among other

things: (i) authorizing the County to set off the cash security deposit against the pre-petition Use

Fees owed, and any remaining cash security balance to the post-petition Use Fee balance; (ii)

requiring the Debtor to immediately pay to the County all remaining post-petition amounts

owed; (iii) authorizing the County to exercise its statutory lien rights and/or cease allowing the

Debtor to use MIA’s facilities if the Debtor continues to attempt to use MIA but fails to comply

with any of the foregoing Orders or fails to continue making daily payments to the County each

day for its continued use through the end of March 2019; and (iv) requiring the Debtor to provide

the County with an additional security deposit or bond sufficient to cover Use Fees for the

balance of March 2019 [the “Motion for Protection”; ECF No. 60].

       The parties thereafter engaged in discussions concerning a consensual resolution of the

Motion for Protection. The Foreign Representative is pleased to report that the parties have

reached a consensual resolution of the Motion for Protection, the terms of which are embodied in

the stipulated order annexed hereto as Exhibit A (the “Stipulated Order”).            The Foreign

Representative respectfully requests that the Court enter the Stipulated Order in resolution of the

Motion for Protection.

                                          DISCUSSION

       Under the terms of the Stipulated Order, the Foreign Representative, on behalf of the

Debtor, has stipulated to a limited lifting of the automatic stay to allow MDAD to set off a




                                                -2-
18-14182-shl     Doc 63    Filed 03/22/19     Entered 03/22/19 15:15:48          Main Document
                                             Pg 3 of 3


prepetition cash security deposit against the outstanding amounts owed by the Debtor in

exchange for the County’s withdrawal of the Motion for Protection and agreement to permit the

Debtor to operate flights into and out of MIA without interference through the end of the day on

April 1, 2019. The Debtor shall continue to be obligated to pay the County the Use Fees

identified in the Use Agreement for each day of its use of MIA after the entry of this Order.

                                        CONCLUSION

       For the forgoing reasons, the Foreign Representative respectfully requests that the Court

enter the Stipulated Order resolving the Motion for Protection.


Dated: March 22, 2019                    QUINN EMANUEL URQUHART & SULLIVAN LLP
New York, New York

                                          /s/ Scott C. Shelley
                                         Michael B. Carlinsky
                                         Scott C. Shelley
                                         Samantha Gillespie
                                         51 Madison Avenue, 22nd Floor
                                         New York, NY 10010
                                         Tel: (212) 849-7000
                                         Fax: (212) 849-7100
                                         scottshelley@quinnemanuel.com
                                         michaelcarlinsky@quinnemanuel.com
                                         samanthagillespie@quinnemanuel.com

                                         Eric Winston (pro hac vice pending)
                                         865 South Figueroa Street, 10th Floor
                                         Los Angeles, CA 90017
                                         Tel: (213) 443-3000
                                         Fax: (213) 443-3100
                                         ericwinston@quinnemanuel.com

                                         Attorneys for the Foreign Representative




                                                -3-
